                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 CARLA UNDERWOOD,

                Plaintiff,                                    Case Number 18-00017
 v.                                                           Honorable David M. Lawson

 DYNAMIC SECURITY, INC., and
 IAN CONROY,

                Defendants.
                                               /

                                    ORDER OF DISMISSAL

        On November 20, 2020, the parties notified the Court that they had reached a final

 settlement of all claims in this matter. The case therefore will be dismissed.

        Accordingly, it is ORDERED that the amended complaint (ECF No. 58) is DISMISSED

 WITH PREJUDICE and without costs to any party. Any party may apply to reopen the matter

 to enforce the settlement agreement on or before December 21, 2020.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
                                                              Sitting by special designation

 Date: November 20, 2020




Case 3:18-cv-00017-DML-HBG Document 80 Filed 11/23/20 Page 1 of 1 PageID #: 949
